DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: It is unknown what is meant by “triple-crosslinked”. This phrase could mean crosslinked in three places along the backbone of the polymer.  Or it could mean that the polymer has been crosslinked with three different curing agents. Appropriate correction is required. 
Further in claim 1, the phrase “obtained by curing and cross-linking a monomer…” is unclear.  In the art, “curing” and “cross-linking” are accepted as synonyms.  Using both terms together suggests that applicants intend the terms to mean different things.  Perhaps polymerizing the monomers and then crosslinking the resultant polymer is what is intended.

Also in claim 1, it is unclear what is meant by an interaction strength of the covalent bonds and the two types of hydrogen bonds decreases on a gradient. What distance the gradient is over is not defined.  Does one side of a cured product have a higher interaction strength than the other?  Or do bonds closer to the backbone of the polymer have a higher interaction strength than the bonds further from the backbone?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Pat. 4,428,987).
Regarding claims 1-4: Bell et al. teaches a composition made by placing a composition of diglycidyl polyether of 2,2-bis(4-hydroxyphenyl)propane (col. 4 lines 30-35) and a curing agent of diethylene triamine or triethylene tetramine (col. 5 lines 35-40) on a surface that has on it amino-benzotriazole (col. 3 lines 20-25), which would mix with the uncured epoxy composition. The instant specification discloses that a mixture of these components leads to the claimed high performance triple crosslinked polymer.  The diglycidyl polyether of 2,2-bis(4-hydroxyphenyl)propane is a bisphenol A epoxy resin that has two epoxy groups. The diethylene triamine or triethylene tetramine is a crosslinking monomer, and the amino-benzotriazole is a functional monomer.  Since the same components are present in the composition, the bonds that form and the bonds’ relative interaction strengths are the latent properties of the composition. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). While Bell et al. teaches additional components for the epoxy, the polyamine and the benzotriazole that do not read on the claimed compounds that are disclosed in the instant specification to lead to the claimed properties, the reference does teach the compounds as acceptable compounds to lead to the disclosed invention.  At the time of the invention a person having ordinary skill in the art would have found it obvious to choose the compounds bisphenol A epoxy, diethylene triamine or triethylene tetramine, and amino-. 

 Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Pat. 4,428,987) as applied to claim 1 set forth above and in view of Woznicka et al. (US 2021/0040269).
Regarding claim 5: Bell et al. teaches the basic claimed composition as set forth above.  Not disclosed is the method of preparing. However, Woznicka et al. teaches mixing components, then adding a solvent, filtering, and being held at 90 °C for 12 hours and 50 mbar/375 Torr (para. 259). Bell et al. and Woznicka et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the method of Woznicka et al. on the composition of Bell et al. and would have been motivated to do so to achieve a more pure composition.
Regarding claim 8: Bell et al. teaches the basic claimed composition as set forth above. Not disclosed is the solvent.  However, Woznicka et al. teaches 1,4-dioxane (para. 92).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the solvent of Woznicka et al. in the composition of Bell et al. and would have been motivated to do so since it is a common and widely available solvent.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bell et al. is the closest prior art, but does not teach the molar ratio of the monomer having two epoxy groups, the crosslinking monomer and the functional monomer in the method of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767